On June 14,2005, the defendant was sentenced as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with ten (10) years suspended, for the offense of Accountability (Burglary), a felony; Count II: Twenty-three (23) days in the Lewis and Clark County Jail, for the offense of Criminal *107Possession of Dangerous Drugs, a misdemeanor; Count III: Twenty-three (23) days in the Lewis and Clark County Jail, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor; and Count IV: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs (Methamphetamine), a felony. The foregoing sentences shall run concurrently with each other and to the sentences in Cause No. CDC-2005-46.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jeremy Gersovitz. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of September, 2005.
DATED this 4th day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.